Name: Council Regulation (EC) No 370/94 of 14 February 1994 amending Regulation (EEC) No 4007/87 extending the period referred to in Articles 90 (1) and 257 (1) of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  European construction;  agricultural policy
 Date Published: nan

 19 . 2. 94 Official Journal of the European Communities No L 48/9 COUNCIL REGULATION (EC) No 370/94 of 14 February 1994 amending Regulation (EEC) No 4007/87 extending the period referred to in Articles 90 (1) and 257 (1) of the Act of Accession of Spain and Portugal Whereas specific difficulties exist in the application of the rules in the wine sector in those Member States ; whereas the period in question should therefore be extended by one year for Spain and for Portugal, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (2) and 257 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas Articles 90 (1 ) and 257 (1 ) of the Act of Acces ­ sion provide for a period during which transitional measures may be adopted to facilitate the passage from the arrangements existing in Spain and Portugal before accession to those resulting from the application of the common organization of the markets under the condi ­ tions laid down in the Act of Accession and in particular to cope with appreciable difficulties in implementing the new arrangements at the date laid down ; whereas the date of expiry of that period, set at 31 December 1987 in the Act of Accession, was extended by Regulation (EEC) No 4007/87 (2) to 31 December 1993 for Spain and Portugal ; Article 1 Article 1 of Regulation (EEC) No 4007/87 is hereby amended as follows : 1 . in the first subparagraph, '31 December 1993' for Spain shall be replaced by '31 December 1994' ; 2. in the second subparagraph, '31 December 1993' for Portugal shall be replaced by '31 December 1994.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1994. For the Council The President Y. PAPANTONIOU (') Opinion delivered on 11 February 1994 (not yet published in the Official Journal). (2) OJ No L 378, 31 . 12. 1987, p. 1 . Regulation as amended by Regulation (EEC) No 3876/92 (OJ No L 391 , 31 . 12. 1992, p.